DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11275842. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 10, 19 of the Pat. *842 anticipates the claims of the instant application. By way of illustration, consider the respective claim 1 from each disclosure:
Claim 1 of the instant application
Claim 1 of the ‘842 Patent
1. A computing system, comprising: a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to: receive, from a first application, a request to obtain first account data for a user account associated with a protected data resource; determine that the first application is retrieving more data than is required for its operations; after determining that the first application is retrieving more data than is required for its operation, generate a notification; and transmit the notification to a computing device associated with a user account associated with the protected resource.
1. A computing system, comprising: a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to: receive, from a first application, a request to obtain first account data for a user account associated with a protected data resource; generate fake data for at least a portion of the requested first account data by: generating a first subset of fake account data representing control data; and generating a second subset of fake account data representing test data, the second subset being different from the first subset in at least one data parameter; provide, to the first application, a first data set in response to the request, the first data set including at least the first subset of fake account data; provide, to the first application, a second data set in response to the request, the second data set including at least the second subset of fake account data; monitor use of the first data set by the first application; monitor use of the second data set by the first application; detect a trigger condition indicating misuse of account data based on monitoring use of the first data set by the first application and monitoring use of the second data set by the first application by detecting that a first output of the first application which is based on use of the first subset does not differ from a second output of the first application which is based on use of the second subset; in response to detecting the trigger condition, generate a notification identifying the misuse of account data; and transmit the notification to a computing device associated with an application user.


Independent claims 1, 11 of the instant application are substantially similar to independent claims 1, 10, 19, of the Pat. *842 and are rejected for substantially similar reasons as discussed supra.  Likewise, dependent claims 2-10, 12-20 of the instant application are substantially similar to dependent claims 2-9, 11-18, 20 (respectively) of the Pat. *134 and are rejected for substantially similar reasons as discussed supra.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Privacy and security in online social networks: A survey (Kayes et al) (from Applicant’s IDS) in view of Foster et al (Pub. No. US 2015/0229665).

As per claim 1, Kayes discloses a computing system, comprising: a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory (see section 4.3), the processor being configured to: receive, from a first application, a request to obtain first account data for a user account associated with a protected data resource; determine that the first application is retrieving more data than is required for its operations (…the social networking platform works as a proxy between users and applications…for e.g. in fig. 3; Facebook requests the page from the third party server where the application is hosted (see section 4 par. 2-3) (interpreted as receiving a request to obtain first account data for a user account)… Kayes further discloses the messages redirected the owner’s friends to a third party website and ask them to download an update of the Adobe Flash Player (section 11) (Examiner interpret this as retrieving more data than is required…); after determining that the first application is retrieving more data than is required for its operation (if they would download and install the file, Koobface would install and infect their system…section 11); generate a notification; and transmit the notification to a computing device associated with a user account associated with the protected resource. Kayes does not explicitly disclose generate a notification; and transmit the notification to a computing device associated with a user account associated with the protected resource. However Foster discloses generate a notification; and transmit the notification to a computing device associated with a user account associated with the protected resource (…if a profile score that is associated with the social entity exceeds a profile score threshold, the security analysis engine may initiate a security action…initiating a security action may include generating an alert and proving the generated alert to the protected social entity …see par. 74). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Foster in view of Kayes for including the above limitations because one ordinary skill in the art would recognize it would further enhance predictive and active social risk management technology reducing risks posed to enterprises by cyber threats that target and exploit the social vector…see Foster, par. 21-22.


As per claim 11, Kayes discloses a processor-implemented method, comprising: receiving, from a first application, a request to obtain first account data for a user account associated with a protected data resource; determining that the first application is retrieving more data than is required for its operations (…the social networking platform works as a proxy between users and applications…for e.g. in fig. 3; Facebook requests the page from the third party server where the application is hosted (see section 4 par. 2-3) (interpreted as receiving a request to obtain first account data for a user account)… Kayes further discloses the messages redirected the owner’s friends to a third party website and ask them to download an update of the Adobe Flash Player (section 11) (Examiner interpret this as retrieving more data than is required…);
after determining that the first application is retrieving more data than is required for its operation (if they would download and install the file, Koobface would install and infect their system…section 11); generating a notification; and transmitting the notification to a computing device associated with a user account associated with the protected resource. Kayes does not explicitly disclose generating a notification; and transmitting the notification to a computing device associated with a user account associated with the protected resource. However Foster discloses generating a notification; and transmitting the notification to a computing device associated with a user account associated with the protected resource (…if a profile score that is associated with the social entity exceeds a profile score threshold, the security analysis engine may initiate a security action…initiating a security action may include generating an alert and proving the generated alert to the protected social entity …see par. 74). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Foster in view of Kayes for including the above limitations because one ordinary skill in the art would recognize it would further enhance predictive and active social risk management technology reducing risks posed to enterprises by cyber threats that target and exploit the social vector…see Foster, par. 21-22.


As per claims 2, 12, the combination of Kayes and Foster discloses wherein determining that the first application is retrieving more data than is required for its operation includes providing fake data to the first application (Kayes: see infect system and…decoy friends…section 11).


As per claims 3, 13, the combination of Kayes and Foster discloses wherein the fake data includes one or more of: a value purported to be transferred by at least one fake transfer operation (Kayes: see sections 8,11); a date associated with the at least one fake transfer operation; a transfer type of the at least one fake transfer operation; and a transfer identifier of the at least one fake transfer operation.


As per claims 4, 14, the combination of Kayes and Foster discloses wherein determining that the first application is retrieving more data than is required for its operation includes monitoring whether particular data affects outputs of the first application (Foster: see par. 93-94). The motivation for claims 4, 14 is the same motivation as in claim 1 above.


As per claims 5, 15, the combination of Kayes and Foster discloses wherein determining that the first application is retrieving more data than is required for its operation includes monitoring a graphical
user interface associated with the first application to determine whether retrieved data is affecting the graphical user interface (Foster: see par. 121). The motivation for claims 5, 15 is the same motivation as in claim 1 above.


As per claims 6, 16, the combination of Kayes and Foster discloses wherein determining that the first application is retrieving more data than is required for its operation includes monitoring output code generated by the first application (Kayes: see section 11).


As per claims 7, 17, the combination of Kayes and Foster discloses wherein the notification includes a risk score indicating a level of risk associated with the first application (Foster: see par. 127). The motivation for claims 7, 17 is the same motivation as in claim 1 above.


As per claims 8, 18, the combination of Kayes and Foster discloses wherein the notification is transmitted in response to detection of a trigger condition (Foster see par. 74). The motivation for claims 8, 18 is the same motivation as in claim 1 above.


As per claims 9, 19, the combination of Kayes and Foster discloses wherein the notification ranks the first application relative to other applications in a same category (Foster: see par. 72-74). The motivation for claims 9, 19 is the same motivation as in claim 1 above.


As per claims 10, 20, the combination of Kayes and Foster discloses wherein the notification provides one or more of: suggesting use of an alternative application (Foster: see par. 116-117); suggesting modification to consent permissions for the first application; and recommending revoking data access permissions for the first application. The motivation for claims 10, 20 is the same motivation as in claim 1 above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to evaluating security of third-party applications that request to gain access to a protected data resource.

Callaghan (Pub. No. US 2018/0288026); “Password State Machine for Accessing Protected Resources”;
-Teaches accessing the protected resource, prompt the user through the user interface to provide predefined authentication information needed to access the protected resource…see par. 108.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499